DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.
Response to Amendment
It is acknowledged that claims 1, 2, 5, 9, 10, 12, 16, 19, 20 were amended on 10/13/2022.
Response to Arguments
Applicant’s arguments with respect to amended claim(s) 1, 9 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 20210058345 A1) in view of Aggarwal et al. (US 20210326393 A1) , Gulwani et al. (US 20140282375 A1) and Uri et al “Code2Vec…” (2018).
Regarding claim 1, Yoon (US 20210058345 A1) discloses:
a system, comprising: a memory that stores computer executable components; and a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory, at least by (paragraph [0122])
wherein the computer executable components comprise: an encoding component that analyses a text graph comprising a first set of neural network embeddings and that analyzes a code graph representing a second set of neural network embeddings, at least by (paragraph [0089] which describes machine learning task, and paragraph [0018, 0041] determining similarities between graph representations of a query text and graph representations text phrases 
But Yoon fails also describe:
and a semantic matching component that computes an amount of similarity between a first neural network embedding of the first set of neural network embeddings and all neural network embeddings of the second set of neural network embeddings, to facilitate a code retrieval machine learning task
However Aggarwal et al. (US 20210326393 A1) teaches the above limitation at least by (paragraph [0048] describes generating embedding for the query object by making connections with nodes and connections in the graph, and are interpreted as the claimed graph representations of a query and are at least the claimed a first neural network embedding of the first set of neural network embeddings.  Paragraph [0053] further describes, graph of the existing objects in the dataset which includes nodes an edges that corresponds to the objects and tags on the dataset and there interconnections and is further trained through a machine learning task on the embeddings, and is interpret as the claimed second set of neural network embeddings.  Paragraph [0057] describes the claimed semantic matching which, compare query embedding to the embeddings associated with dataset 105… top-k objects considered to be most similar to the query object (e.g. computes an amount of similarity between a first neural network embedding of the first set of neural network embeddings and all neural network embeddings of the second set of neural network embeddings) and the result is “images similar to a query image, documents similar to a query document” (e.g. to facilitate (image/document) 
Yoon utilizes a neural network to generate test responses that corresponds to query text.  Such responses are generated from passages of text (e.g. documents or portions of documents).  What Yoon differs from the recited claims, is that the documents and text are not “computer program code”.  But Yoon does not describe the graph representation of the query text being compared to the graph representation of the responses.
Aggarwal identifies graph representations that includes neural network embeddings for both query object and object set and further evaluates the similarities between the neural network embedding for the query object, and neural network embedding of the objects in the object set to identify top k objects.  What Aggarwal differs from the recited claims, is that the objects may be images or documents but are not specifically query text and the retrieved top object are not “computer program code”.  
And Gulwani, describes the use of a neural network and machine learning technology (para. 0083) to retrieve candidate program fragments (e.g. computer program code) that corresponds to keywords and context provided as input of a query (para. 0042, 0047-0050) where said program fragments (e.g. computer program code) are represented as templates/documents that contains a collection of word (para. 0066)
The above references also fails to describe: wherein the code graphs comprises at least NextToken edges that connect individual syntax token in the code graph to respective successor tokens in a portion of computer program code.
However Uri et al. teaches the above limitation at least by (Page 2 First Paragraph, which describes the ability to learn code embeddings, and describes a code graph (see Fig. 3) which has edges that connects syntax tokens found in snippets of code, and the edges define connection between each syntax token to and successor token that is found in the code.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Aggarwal into the teaching of Yoon because one of the ordinary skill in the art would have been motivated modify the representation of objects related to images into other contexts such as documents or proteins as taught by Aggarwal, para. 0057.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gulwani, into the teaching of Yoon and Aggarwal because one of the ordinary skill in the art would have been motivated modify the text in the documents provided by Yoon to include program fragments (e.g. computer program code) and to  for the purpose of being able to generate program fragments using keyword and context information from a query input as taught by Gulwani.
Furthermore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Uri into the teaching of Gulwani, Yoon and Aggarwal because one of the ordinary skill in the art would have been motivated modify the program fragments by Gulwani to generate a code graph for the purpose of being able to capture syntactic paths to capture common code patterns taught by Uri in 2nd paragraph of page 4.
Regarding claims 2-20, where “computer program code” is recited, the same modification provided by Gulwani is applied.  Also, where text graph, code graph, and corresponding first and second embedding are recited the modification provided by Aggarwal is applied.
As per claim 2, claim 1 is incorporated and Yoon further discloses:
further comprising: a graph construction component that generates the text graph by executing a semantic parsing algorithm, wherein the text graph represents a query text and the code graph represents a portion of computer program code, at least by (paragraph [0046] which describes the use of language embedding model (e.g. semantic parsing algorithm) to create embedding within a graph, and further paragraph [0064] further describes the constructed graph of both query text and text-phrase (
As per claim 3, claim 1 is incorporated and Yoon further discloses:
wherein the text graph has a constituency tree structure, and wherein the code graph has a program graph structure, at least by (paragraph [0064] and Fig. 3, which shows the text-phrases (
As per claim 4, claim 1 is incorporated and Yoon further discloses:
wherein the encoding component employs a graph neural network to encode the text graph to obtain the first set of neural network embeddings and to encode the code graph to obtain the second set of neural network embeddings, at least by (paragraph [0075-0076] describes text graph associated with neural network embeddings)
Regarding encoding text graph and codes graph to obtain first and second set of neural network embeddings, see Aggarwal paragraph [0048 and 0053] which generates embeddings for respective query object (e.g. first set) and object set (e.g. second set).  See also Gulwani paragraph [0083] which modifies text to program code.
As per claim 6, claim 5 is incorporated and Yoon further discloses:
wherein the semantic matching component executes the cross-attention based semantic matching operation via computation of a cosine attention similarity between pairs of neural network embeddings, at least by (paragraph [0041] a cosine similarity)
And Aggarwal further describes similarity between pairs of neural network embeddings at least by (paragraph [0057] describes the claimed a cross-attention based semantic matching operation which, compare query embedding to the embeddings associated with dataset 105… top-k objects considered to be most similar to the query object)
As per claim 7, claim 5 is incorporated and Yoon fails to disclose:
 wherein the computer executable components further comprise: a code searching component that generates a first aggregation of the first set of neural network embeddings and a second aggregation of the second set of neural network embeddings
However Aggarwal teaches the above limitation at least by (paragraph [0048] describes generating embedding for the query object by making connections with nodes and connections in the graph, and are interpreted as the claimed graph representations of a query and are at least the claimed a first neural network embedding of the first set of neural network embeddings.  Paragraph [0053] further describes, graph of the existing objects in the dataset which includes nodes an edges that corresponds to the objects and tags on the dataset and there interconnections and is further trained through a machine learning task on the embeddings, and is interpret as the claimed second set of neural network embeddings.) See also Gulwani paragraph [0083] which modifies text to program code.
As per claim 8, claim 7 is incorporated and Yoon further discloses:
wherein the code searching component further computes an amount of similarity between the first set of neural network embeddings and the second set of neural network embeddings, 
However Aggarwal teaches the above limitation at least by (Paragraph [0057] describes the claimed semantic matching which, compare query embedding (e.g. the first set of neural network embeddings) to the embeddings associated with dataset 105 (e.g. the second set of neural network embeddings)… top-k objects considered to be most similar to the query object (e.g. computes an amount of similarity between a first neural network embedding of the first set of neural network embeddings and all neural network embeddings of the second set of neural network embeddings) and the result is “images similar to a query image, documents similar to a query document” (e.g. to facilitate (image/document) Gulwani paragraph [0083] which modifies text to program code.)

Claims 10-11, 13-15 recite equivalent claim limitations as 1, 2, 4, 6, 7 and 8 above, except that they set forth the claimed invention as a method; Claims 16-18, 20 recite equivalent claim limitations as 1, 2, 4, 7 and 8 above, and computer program product; as such they are rejected for the same reasons as applied hereinabove. 
Allowable Subject Matter
Claims 5, 12 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        12/2/2022